DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
Claims 1, 6-8, 10-11, 15-18, and 20 are rejected. 
Claims 1, 6-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Claims 1, 6-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 101.
The applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive.
Claim(s) 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010).
Claims 6-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010)  in view of Martinson et al. (US 2016/0250751 A1).

Response to Amendments
The amendments filed 01/28/2021 have been entered. Claims 1, 6-8, 10-11, 15-18, and 20 remain pending in the application. 

Applicants arguments, with respect to the rejections of Claims 1 and 11 under 35 U.S.C. 112(b) have been fully considered are persuasive. Therefore, the previous rejections to the Claims, set forth in the previous office action mailed 10/02/2020, have been withdrawn. However, upon further consideration, new ground(s) of rejection have been raised (See Below). 
Applicants arguments, with respect to the rejections of Claims 1 and 11 under 35 U.S.C. 112(a) have been fully considered are persuasive. Therefore, the previous rejections to the Claims, set forth in the previous office action mailed 10/02/2020, have been withdrawn. However, upon further consideration, new ground(s) of rejection have been raised (See Below). 


Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 01/28/2020 have been fully considered but are not persuasive. 
As an initial matter, the examiner notes the interpretation given to the limitations argued by applicant in the rejections below. 
That is, Independent Claims 1 and 11 recite, at least in part: 
Receive a user input datum including a physically extracted biological sample in real time from a user client device associated with a user, said user input datum identifying a condition of the user…

The examiner notes, for purposes of examination, the above limitation will be interpreted as encompassing a “physically extracted biological sample”, or data that is 
The examiner further notes that “real time”, which is rejected under 112(b), is interpreted as encompassing some predetermined period of time. 

	The applicant argues that combination of applied art fails to teach at least the above limitation. In particular, the applicant argues that Sudharsan fails to teach the claim language. Specifically, the applicant argues that (Pg. 8 of filed remarks 01/28/2020):
 “…a person of ordinary skill in the art would understand Sudharsan to discuss a system configured to generate a diagnosis based on historical data such as a ‘clinical condition.’ However, Sudharsan is silent as to physical biological extractions relating to the user at the time of use of the system, or “real time”…”

The examiner respectfully disagrees. 
	First, as explained in depth below, not only does the recited limitation not have support as established by the prosecution history (i.e. applicant’s arguments), the limitation in question claims a human organism (a rejection under 35 U.S.C. 101) and is indefinite. 
	However, even assuming, purely for sake of argument that the limitation in question was supported and at least definite, at least Sudharsan would teach the claim language. Again, for clarity of record, the examiner notes the interpretation given to the claim language. 
diseases…lab values…” Under the broadest reasonable interpretation, Sudharsan’s disclosure of “diseases” and “lab values” teaches the claim language. 
	In addition, Sudharsan explicitly discloses that real-time data is data that can be used within the system. For example, Paragraph [0032] discloses “real-time data may be received at 118 after generating the decision models 110 or any during method 100. The real-time day may include any relevant patient and/or provider information that may be used to generate the decision model or to improve the decision model…” Further, in example, Paragraph [0042] also discloses real-time data and recites: “[a]t the same time, or any other time, real-time health data from the patient may be received at step 610, For example, updates of medical records (612) (clinical data and prescription data)…” The fact that the “real-time health data” is “from the patient” and, at least in part, includes “clinical data” further teaches the claim language.
	As can be seen from the above evidence, Sudharsan teaches the claim language and thus, the applicant’s arguments are unpersuasive and therefore the rejection under 35 U.S.C. 103 is maintained.  
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. “a language processing module configured to map the at least a query to at least a stored user datum” in Claim 6. 
The examiner has identified the following structure and/or algorithms
1. Figure 1. Element 128
2. Figure 2. Element 128
3. Figure 4. Element 128
4. Figure 5. Element 128
5. Pg. 4-5 Paragraph [0010]. 
6. Pgs. 16-20 Paragraphs [0029]-[0033]. 
Based on the information provided in the specification the examiner notes for clarity of record that the limitation “a language processing module configured to…” as claimed in Claim 6 properly invokes 112(f); that is, sufficient structure and algorithm as required under 112(f) has been found. For clarity of record, the claimed “language processing module” as claimed is interpreted as any software, hardware, and/or combination of hardware and/or software that performs any function on text, symbols, etc. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 6-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Independent Claims 1 and 11 recite, at least in part: 
Receive a user input datum including a physically extracted biological sample in real time from a user client device associated with a user, said user input datum identifying a condition of the user…

Under the Broadest Reasonable Interpretation (BRI) of the claim language, the functional requirements of the claim limitation (e.g. “receive…a physically extracted biological sample in real time from a user client device…said user input datum identifying a condition of the user…”) encompasses or is otherwise directed towards a human organism. That is, a human providing positively recited steps is a functional requirement for the invention, as claimed, and there is no indication in the claim language that the operations performed by the human may be performed by other 
	Section 101 and AIA  sec. 33(a) are clear on this. That is, if the BRI of the claimed invention as a whole encompasses a human organism, then a rejection under 35 U.S.C 101 and AIA  sec. 33(a) must be made indicating that the claimed invention is directed to a human organism and therefore is not statutory subject matter. Claims 1 and 11 recite such subject matter and therefore are appropriately rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claims 1 and 11 recite, at least in part: 
Receive a user input datum including a physically extracted biological sample in real time from a user client device associated with a user, said user input datum identifying a condition of the user…


The examiner notes that in the filed remarks (01/28/2021), the applicant does not provide the pertinent paragraphs were support for the above language allegedly exists. As such, the examiner is relying upon the evidence of the as-filed specification. 
The “best” support for the claimed “physically extracted biological sample” is found in Paragraph [0018] which lists examples of user data and indeed supports “physically extracted biological samples.” However, this support does NOT describe that these “physically extracted biological samples” are A) collected in real-time nor B) identify a condition of the user. Merely, at best, this paragraph supports that user data may include these samples. 
With reference to “Real time”, the as-filed specification only has three mentions. None of these mentions are directed towards nor describe how “a physically extracted biological sample” is received in “real time.” The best support in the as-filed specification appears to be Paragraph [0043] which, at least in part, recites: 
“…at least a stored user datum may be available instantly with other medical specialists and organizations…that provide medical care. In an embodiment, at least a stored user datum may be available in real-time, such that at least a stored user datum may be generated immediately after creation…”

First the examiner notes the limiting language of support for which support potentially exists in an exemplary embodiment; that is, the data for which real-time is potentially possible is the disclosed stored user datum. At NO point, does the specification make clear that user data (e.g. the “physically extracted biological sample”) is equivalent to or indeed encompasses a stored user datum or vice versa. Therefore, it 
The applicant describes a “stored user datum” as (See Paragraph [0042]) “…a data structure containing at least a datum of information pertaining to user. At least a stored user datum may include any information suitable for use as user data 112.” The examples in the following sentence(s) give examples of data NOT “physically extracted biological samples” and indeed, do not describe that “physically extracted biological samples” can be “received” in “real time.” 
Based on the above evidence, the above limitation is neither supported nor is described in such full, clear, and concise terms such that a person of ordinary skill in the art would reasonable understand what the applicant is attempting to patent. Therefore, a rejection under 35 U.S.C. 112(a) is appropriate. 
The examiner notes, for purposes of examination, the above limitation will be interpreted as encompassing a “physically extracted biological sample”, or data that is the result of or otherwise indicative of a “physically extracted biological sample.” For example, the results of a blood test and/or data that is indicative of a blood test or the results thereof would teach the claim language. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10-11, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent Claims 1 and 11 recite, at least in part: 
Receive a user input datum including a physically extracted biological sample in real time from a user client device associated with a user, said user input datum identifying a condition of the user…

As an initial matter, the examiner notes the rejection given to at least these claims under 35 U.S.C. 101 as described above. 
	Next, the examiner notes the indefiniteness of the term “real time.” That is, it is unclear: 
	1) how a “physically extracted biological sample” can be “received” in “real time.” 
	2) What time frame the applicant intends the term “real time” to encompass. Many different applications have a different standards for what could be considered “real time.” On one hand, when a user sends an instant message, the receiving user sees the message immediately when it is sent. On the other hand, for example, for industrial uses (e.g. power plants), “real time” might be defined or understood as some period of time which data is received a presented to a user. 
	The examiner, in addition, notes that, as understood, it is unclear how at least a “physically extracted biological sample” “received” in “real time” can identify “a condition of the user.” As understood, the claimed “physically extracted biological sample” encompasses a range of “samples.” For example, under the BRI, a “physically extracted test of the blood sample (e.g. numerical data) would, at least in part, identify a condition of the user. Therefore, it is unclear, what the applicant intends to encompass when the claim recites “said user input datum identifying a condition of the user.” 
	Further still, from the claim language it appears that the applicant is claiming that data (i.e. the received user input datum) encompasses “physically extracted biological sample”. As would be understood by a person of ordinary skill in the art, a drop of blood, for example, is not, in and of itself, “data.” That is, the claim recites that “a user input datum” includes “a physically extracted biological sample” and this is unclear. The examiner requests clarification.  
	 
Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, 11, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010). 

With respect to Claim 1, Sudharsan teaches at least a server (Paragraph [0059] “The user device may receive information, such [as] clinical data via the network from the system of servers, having one or more servers such as clinical data servers, algorithm servers, user interface servers…" See also Fig. 8). 
Sudharsan also teaches wherein the at least a server is designed and configured to: receive training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn teaches the claimed "training data."); wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries include at least an element of user data and at least a correlated prognosis, wherein at least one of at least a correlated prognosis comprises a probable future medical condition (Paragraph [0025] describes that the data can be data may be tagged with various identifiers, such as age, gender, clinical condition. In another example, metadata may be extracted from the stored data." See also [0037] "In addition, metadata based on the category type may be determined at step 308, such as clinical, behavioral, and/or personal." Sudharsan Paragraph [0029] “The machine learning algorithms applied at step 108 may detect any patterns, idiosyncrasies, or any other significant associations that may be used in generating a decision model that mimics or attempts to understand the decision making of the provider and/or predicted behavior of the patient.” Going back to Paragraph [0022] of the instant as-filed specification, the applicant defines a medical condition as “…a particular disease, one or more symptoms associated with a syndrome, a syndrome, and/or any other measure of current or future health and/or heathy aging.” Clearly under this definition a “predicted behavior of the patient” read on “a probable medical condition.”); receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries includes at least a second prognosis and at least a correlated care provider (Sudharsen Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further, See Paragraph [0036] “At Step 204, historical health data that is relevant to the provider may be gathered. Such data may include various provider characteristics including…the provider’s type of practice, specialty, age, years of experience…”Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes  Therefore, based on the knowledge of a patient's health (constitutional label) and previous prescriptions or previous visits (advisory label) the system can correlate and make a decision.) receive a user input datum including a physically extracted biological sample in real-time from a user client device associated with a user, said user input datum identifying a condition of the user (Paragraph [0024] Col. 2 "In one embodiment, the provider may allow a patient to download the service's software application to the patients electronic device and allow the patient to submit data to the service via the electronic device…" Paragraph [0046] “ In addition, or alternatively, a self-help patient may be presented with a clinical scenario or symptoms…and may communicate such symptoms to the service…”Paragraph [0032] discloses “real-time data may be received at 118 after generating the decision models 110 or any during method 100. The real-time day may include any relevant patient and/or provider information that may be used to generate the decision model or to improve the decision model…” Paragraph [0042] also discloses real-time data and recites: “[a]t the same time, or any other time, real-time health data from the patient may be received at step 610, For example, updates of medical records (612) (clinical data and prescription data)…” The fact that the “real-time health data” is “from the patient” and, at least in part, includes “clinical data” further teaches the claim language.); generate an output as a function of the identified condition of the user and the first and second training data wherein generating the output comprises: creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate a received at least an element of user data to at least one of the at least a correlated prognosis of the user based upon the training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data." Paragraph [0029] "The machine learning algorithms applied at step 108 may detect any patterns…or any other significant associations that may be used in generating a decision model that mimics or attempts to understand the decision-making." Example 1 and/or Example 2 as described on Pg. 6 read on the claimed "relates user data to a prognosis for the user."); creating a second machine-learning model using the second training set, wherein the second machine-learning model is configured to relate the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provider comprises at least one of the correlated care providers relates (Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (prognosis) and previous prescriptions or previous visits (suggested care provider) the system can correlate and make a decision.). 
…
Wherein said user client device is configured to: retrieve, from the user client device, wherein the stored user datum is associated with the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036]); generate, from the user client device, the suggested care provider by the second-machine learning model as a function of the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036] Also see Paragraph [0055] Fig. 8 is a schematic diagram of an arrangement of a system by which a clinical decision may be automatically generated…” The examiner further notes Figure 2 which shows (e.g. Element 204) that a physician’s personal statistics are received. These are 
Sudharsan, however, does not explicitly disclose transmit the first and second machine-learning models to the user client device. 
In the analogues art of client device machine learning, Bruns does teach transmit the first and second machine learning models to the user client device (Bruns Pg 108, Figure 8.1 Note that the machine learning models (e.g., classifiers) are constructed on a server. The server then sends the plurality of classifier to the client device where the client device completes the task. Further Pg. 107 recites “When visitors enter the museum, this entire set of classification data (image and pathway classifier, spatial relationships, relation tables and rules)…is transferred to the visitors’ devices…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical prognosis and identification of a care provider as taught by Sudharsan modified with the transmission of the machine learning models as taught by Bruns because this would allow for faster results because the client device can perform machine-learning tasks, locally, on the client device, this would lead to improved user experience and reduced waiting times (Bruns at least Fig. 8.4). 

With respect to Claim 8, the combination of Sudharsan and Bruns teach wherein the server is further configured to transmit the stored user datum to an advisor client device (Sudharsan Fig. 8 shows an example network note that element 860 shows a provider, communication to this “provider” reads on transmitting data to an advisor client device.; Paragraph [0024] Describes that the service can communicate with the healthcare provider. Any or all of listed examples read on transmitting data to an advisor client device. Further Paragraph [0042] recites “The method may include health data received in real-time from the provider…”). 

With respect to Claim 10, the combination of Sudharsan and Bruns teach wherein the at least a server is further configured to transmit the at least a stored user datum immediately after creation (Paragraph [0032] describes that the data used in the decision model can be received in real time. Further Paragraph [0042] recites “The method may include health data received in real-time from the provider…”). 

With respect to Claim 11, Sudharsan teaches receive, by a server, training data (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data."); wherein receiving training data further comprises receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries include at least an element of user data and at least a correlated prognosis, wherein at least one of the at least a correlated prognosis comprises a probable future medical condition(Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0027] "In some examples, the data may be tagged with various identifiers, such as age, gender, clinical condition. In another example, metadata may be extracted from the stored data." See also [0037] "In addition, metadata based on the category type may be determined at step 308, such as clinical, behavioral, and/or personal."); receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries includes at least a second prognosis and at least a correlated care provider (Sudharsen Paragraph [0030] describes that a machine learning algorithm can used to generate a clinical decision model. Paragraph [0031] further describes the data that can be used in a clinical decision model. Further, See Paragraph [0036] “At Step 204, historical health data that is relevant to the provider may be gathered. Such data may include various provider characteristics including…the provider’s type of practice, specialty, age, years of experience…”Further see Paragraph [0037] which describes how labels can be used in the decision models. Further note Example 1 and/or Example Pg. 6. Note that based on the data provided which includes labels such as Age and/or Blood pressure high the recommendation can be to prescribe or reduce a certain medication. Therefore, based on the knowledge of a patient's health (constitutional label) and previous prescriptions or previous visits (advisory label) the system can correlate and make a decision.) receiving, via the server, a user input datum including a physically extracted biological sample in real time from a user client device associated with a user, said user input datum identifying a condition of the user (Paragraph [0024] Col. 2 "In one embodiment, the provider may allow a patient to download the service's software application to the patients electronic device and allow the patient to submit data to the service via the electronic device…" Paragraph [0046] “ In addition, or alternatively, a self-help patient may be presented with a clinical scenario or symptoms…and may communicate such symptoms to the service…”); generating, via the server, at least an output as a function of the identified condition of the user and the first and second training data wherein generating the output comprises: creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate a received element of user data to at least one of the at least a correlated prognosis of the user (Paragraph [0025] describes that the data can be patient submitted and/or provider submitted. Paragraph [0028] describes that machine-learning algorithms may be applied to the data to learn. The examiner notes that data that used by a machine-learning algorithm to learn reads on the claimed "training data." Paragraph [0029] "The machine learning algorithms applied at step 108 may detect any patterns…or any other significant associations that may be used in generating a decision model that mimics or attempts to understand the decision-making." Example 1 and/or Example 2 as described on Pg. 6 read on the claimed "relates user data to a prognosis for the user."); creating a second machine-learning model using the second training set, wherein the second machine-learning model  is configured to realted the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provided comprises at least one of the correlated care providers (Paragraph [0030] describes that a 
…
Wherein said user client device is configured to: retrieve, from the user client device, a stored user datum, wherein the stored user datum is associated with at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This data may be electronically transmitted by the provider and/or the patient and received by the service…In some examples, the provider may allow the service limited access...to any electronic medical records, patient prescription records...and the service may electronically retrieve health care data from such electronic records." Paragraph [0027] "The data may be accessed at any time by the service and may be displayed..." See also Paragraph [0036]); generate, from the user client device, the suggested care provider identified by the second-machine learning model as a function of the at least one of the at least a correlated prognosis of the user (Paragraph [0025] "Historical health data may be received by the service that is relevant to the provider and the provider's patients. This 
Sudharsan, however, does not explicitly disclose transmitting the first and second machine-learning models to the user client device. 
In the analogues art of client device machine learning, Bruns does teach transmitting the first and second machine learning models to the user client device (Bruns Pg 108, Figure 8.1 Note that the machine learning models (e.g., classifiers) are constructed on a server. The server then sends the plurality of classifier to the client device where the client device completes the task. Further Pg. 107 recites “When visitors enter the museum, this entire set of classification data (image and pathway classifier, spatial relationships, relation tables and rules)…is transferred to the visitors’ devices…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the medical prognosis and identification of a care provider as taught by Sudharsan modified with the transmission of the machine learning models as taught by Bruns because this would allow for faster results because the client device can perform machine-learning tasks, locally, on the 

With respect to Claim 18, the combination of Sudharsan and Bruns teaches transmitting the at least a stored user datum to an advisor client device (Fig. 8 shows an example network note that element 860 shows a provider, communication to this “provider” reads on transmitting data to an advisor client device.; Paragraph [0024] Describes that the service can communicate with the healthcare provider. Any or all of listed examples read on transmitting data to an advisor client device. Further Paragraph [0042] recites “The method may include health data received in real-time from the provider…”). 

With respect to Claim 20, the combination Sudharsan and Bruns teaches wherein the at least a server is further configured to transmit the at least a stored user datum immediately after creation (Paragraph [0032] describes that the data used in the decision model can be received in real time.). 

Claims 6-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan et al. (US 2015/0006192) in view of Bruns (“Adaptive Image Classification on Mobile Phones”, NPL 2010)  in view of Martinson et al. (US 2016/0250751 A1). 
With respect to Claim 6, the combination of Sudharsan and Bruns teach all of the limitations of Claim 1 as described above. 

Martinson, however, does appear to teach a language processing module configured to map a query to the stored user datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For example, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that under the Broadest Reasonable Interpretation of the claim language the functional step of “map” as recited is interpreted as any function that connects or otherwise associates a query to particular stored data file. The examiner notes that the claimed “language processing module” as currently claimed invokes interpretation under 112(f); for clarity of record, the referenced “user module” of Martinson and its described features read on the claimed language processing module. ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sudharsan and Bruns modified with the querying and language processing capabilities as taught by Martinson because this would allow the system to locate or otherwise identify the most relevant electronic health record (Martinson Pg. 11). 

With respect to Claim 7, the combination of Sudharsan, Bruns, and Martinson teaches wherein the stored user datum is filtered as a function of the user input datum (Martinson Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that any action or functionality that reduces the data set reads on the claimed "filtered." Thus, using the query to identify a particular EHR reads on the claim language.). 

With respect to Claim 15, the combination of Sudharsan and Bruns teaches all of the limitations of Claim 11 as described above. 
The combination of Sudharsan and Bruns however does not appear to explicitly disclose generating a query using the user input datum. 
The combination of Sudharsan and Bruns also does not appear to explicitly disclose retrieving from a database a second stored user datum as a function of the at least a query. 
Martinson however does teach generating a query using the user input datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data..."). 
retrieving from a database a second stored user datum as a function of the at least a query (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR...”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Sudharsan and Bruns modified with the querying and language processing capabilities as taught by Martinson because this would allow the system to locate or otherwise identify the most relevant electronic health record (Martinson Pg. 11). 

With respect to Claim 16, the combination of Sudharsen, Bruns, and Martinson teach mapping the query to the second stored user datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that under the Broadest Reasonable Interpretation of the claim 

With respect to Claim 17, the combination of Sudharsan and Martinson teaches filtering the user datum as a function of the user input datum (Pg. 11 Paragraph [0116] "Alternatively or additionally, the user module 212 may receive information from data sources outside of the motion estimator device. For examiner, the user module may generate a medical query to the health server via the communication module to retrieve electronic health record data.  The user module may identify an EHR for the user from the electronic health record data. The user may receive an encrypted EHR..." The examiner notes that any action or functionality that reduces the data set reads on the claimed "filtered." Thus, using the query to identify a particular EHR reads on the claim language.). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                           
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116